Citation Nr: 0916371	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from September 1967 
to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In January 2009, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required. 


REMAND

The Veteran and his representative contend that the Veteran's 
service-connected PTSD is more severe than reflected in his 
current 30 percent disability rating.  In this regard, the 
Veteran reports symptoms of impaired impulse control, 
suicidal ideation, nightmares, sleep disturbance, intrusive 
thoughts, impaired memory, flashbacks, hypervigilance, anger, 
anxiety, and social isolation.  In addition, the Veteran and 
his wife testified that the Veteran has received ongoing 
treatment for his PTSD at the Lakeland VA outpatient clinic 
(VAOPC) and the Tampa VA medical center (VAMC).  Although the 
record was held open at the RO so that these records could be 
obtained prior to transfer of the file to the Board, no 
action was taken in this regard.

Therefore, to ensure that the record reflects the current 
severity of the Veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the Veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous").  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The Veteran is advised that the law provides that when a 
claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member.
 
Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
Tampa VAMC and the Lakeland VAOPC dated through April 2008.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment and/or evaluation records 
since April 2008 from the Tampa VAMC and the Lakeland VAOPC, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2008) as regards requests for records from Federal 
facilities.

The actions identified herein are consistent with the duties  
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions  requested on remand does not relieve the RO 
of the  responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim for an increased rating for 
PTSD should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate.  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following actions:
 
1.  The RO should obtain from the Tampa 
VAMC and the Lakeland VAOPC all 
outstanding records of evaluation and/or 
treatment for the Veteran's PTSD, from 
April 2008 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should send to the Veteran and 
his representative a VCAA-compliant 
notice letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the psychiatrist designated 
to examine the Veteran, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions (to 
specifically include the Veteran's 
description of his PTSD symptoms.  All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The psychiatrist should specifically 
render findings with respect to the 
existence and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions and/or hallucinations. The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD, and 
an explanation of what the score means.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent VA medical 
facility.

5.  The RO should then readjudicate the 
claim for an increased rating for PTSD on 
appeal in light of all pertinent evidence 
(to include all evidence added to the 
record since the April 2008 SSOC) and 
legal authority.  The RO should include 
consideration as to whether "staged 
rating" of the Veteran's service-
connected PTSD, pursuant to Hart (cited 
to above), is appropriate.   

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

